Citation Nr: 1545503	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-15 277A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to the receipt of retroactive Chapter 35 Dependents' Educational Assistance (DEA) benefits for enrollment at ITT Technical Institute from March 12, 2012 to June 2, 2012 and from June 18, 2012 to September 8, 2012.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Appellant in this case is the Veteran's child.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.  Jurisdiction of the appeal is currently with the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.	The Veteran served on active duty from August 1993 to August 2011.

2.	On February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Appellant has withdrawn the appeal for retroactive DEA benefits for the enrollment periods from March 12, 2012 to June 2, 2012 and June 18, 2012 to September 8, 2012 and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


